Exhibit EXECUTIVE EMPLOYMENT AGREEMENT This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of November 17, 2008 (the “Effective Date”) between Kaman Corporation, a Connecticut corporation (the “Company”), and William C. Denninger (the “Executive”)”). W I T N E S S E T H: WHEREAS, the Company desires to employ Executive in the role of Senior Vice President-Finance from the Effective Date until the retirement of the Company's current Chief Financial Officer and thereafter in the role of Senior Vice President and Chief Financial Officer of the Company; WHEREAS, the Executive desires to accept such employment on the terms described below; NOW THEREFORE, in consideration of the foregoing, of the mutual promises contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.EMPLOYMENT TERM. a)The Executive’s term of employment under this Agreement shall be for an initial term commencing on the Effective Date and shall end on the second anniversary of the Effective Date. The term of this Agreement shall be automatically extended thereafter for successive one (1) year periods unless, at least ninety (90) days prior to the end of the initial term of this Agreement or the then current succeeding one-year extended term of this Agreement, the Company or Executive has notified the other that the term hereunder shall terminate upon its expiration date. The initial term of this Agreement, as it may be extended from year to year thereafter, is herein referred to as the "Employment Term". In all events hereunder, Executive's employment is subject to earlier termination pursuant to Section 7 hereof, and upon such earlier termination the Employment Term shall be deemed to have ended. b)Executive represents that there are no agreements, understandings or legal requirements applicable to him that prohibit the execution of this Agreement or prohibit or otherwise limit the performance of his obligations hereunder or his duties as an employee of the Company nor will the execution of this Agreement and the performance of such obligations or duties result in a conflict of interest between him and any other party. 2.POSITION & DUTIES. (a)The Executive shall serve as the Company’s Senior Vice President-Finance under this Agreement, beginning on the Effective Date. Executive shall be appointed Senior Vice President and Chief Financial Officer upon retirement of the Company's current Chief Financial Officer and Executive shall thereafter serve as Senior Vice President and Chief Financial Officer during the Employment Term. As Senior Vice President-Finance or Senior Vice President and Chief Financial Officer, as the case may be, the Executive shall have such duties, authorities and responsibilities commensurate with the duties, authorities and responsibilities of persons in similar capacities in similarly sized companies and such other duties and responsibilities as the Company’s Board of Directors (the “Board”) shall designate that are consistent with the Executive’s positions as Senior Vice President-Finance or Senior Vice President and Chief Financial Officer, as the case may be. 1 (b)During the Employment Term, the Executive shall use the Executive’s best reasonable efforts to perform faithfully and efficiently the duties and responsibilities assigned to the Executive hereunder (including applicable obligations under state law) and devote substantially all of the Executive’s business time (excluding periods of vacation and other approved leaves of absence) to the performance of the Executive’s duties with the Company, provided the foregoing shall not prevent the Executive from (i) participating in charitable, civic, educational, professional, community or industry affairs or, with prior written approval of the Board, serving on the board of directors or advisory boards of other companies; and (ii) managing the Executive’s and the Executive’s family’s personal investments so long as such activities do not materially interfere with the performance of the Executive’s duties hereunder or create a potential business conflict or the appearance thereof. If at any time service on any board of directors or advisory board would, in the good faith judgment of the Board, conflict with the Executive’s fiduciary duty to the Company or create any appearance thereof, the Executive shall promptly resign from such other board of directors or advisory board after written notice of the conflict is received from the Board. (c)The Executive further agrees to serve without additional compensation as an officer and director of any of the Company’s subsidiaries and agrees that any amounts received from any such corporation may be offset against the amounts due hereunder. 3.BASE SALARY. The Company agrees to pay the Executive a base salary (the “Base Salary”) during the Employment Period at an annual rate of Four Hundred Forty Thousand Dollars ($440,000) (subject to possible increase if the Board, in its sole discretion, so determines), payable in accordance with the regular payroll practices of the Company, but not less frequently than monthly. 4.BONUSES.
